i
                    Case 1:17-cr-00678-RDB Document 38 Filed 02/08/19 Page 1 of 9
                                                                U.S. Depal.tment          of .Justiee

                                                                Uniled Slales AI/orney
                                                                DislrielolMmy/and

     P. Michael CUl1ningham                                     Suite .JOO                                     Direct: -110.209 . ./88.1
    Assislanr United Stares Aftomey                             36 S. Charles Street                            Main: .JJO-209-./8fJn
    michael.cllnningham@usdoj.KOI'                              Ba/tlmore. MD2/201-3119                           Fax: .J1O-962-]09/




                                                                January 8, 2019

    Michael D. Montemarano. Esquire
    Michael D. Montemarano PA
    3826 Paul Mill Rd Ste 204
    Ellicott City, MD 21042                                                                       <e"'
                                                                                                  -<
               Re:        Uniled Slales v. Brian Sleven Dono/i-io                                 \b)
                          Criminal No: RDB-17-00678
                                                                                                  Pfc~;
    Dear Mr. Montemarano:                                                                          \.    C
                                                                                                                 :~~~
                                                                                                                  -:)-
                                                                                                                             ~
                                                                                                         --n
                                                                                                         '_
                                                                                                                   rn Cp1. -t;?
            This letter. together with the Scaled Supplement, confirms the plea agreeni,?nt (this ""
    "Agreement") that has been offered to your client. Brian Steven Donofrio (hereinafter
    "Defendant"). by the United States Attorney's Office far the District of Maryland ("this Ot'licc").
    If the Defendant accepts this offer. please have the Defendant execute it in the spaces provided
    below. Jfthis offer has not been accepted by January 18.2019, it will be deemed withdrawn.
    The terms of the Agreement are as follows:

                                                 Offense of Conviction

    I.      The Defendant agrees to plead guilty to Count One of the one count Indictment now
    pending against him. which charges him with Possession of Child Pornography, in violation of
    18 U.S.c. 99 2252A(a)(5)(b) and (b)(2). The Defendant admits that he is, in fact. guilty of that
    offcnse and will so advise the Court.

                                                Elements of the Offense

    2.      The clements of the offense(s) to which the Defendant has agreed to plead guilty, and
    which this Office would prove if the case went to trial, are as follows: That on or about thc time
    alleged in thc Indictment, in the District of Maryland, the Defendant:

               a.         First, that the defendant knowingly possessed a visual depiction;

             b.     Second. that the visual depiction was transp0l1ed in or affecting interstate or
    foreign commerce or the visual depiction was produced using materials that had been transported
    in or affccting interstate or foreign commerce;

               c.         Third, that the visual depiction was child pornography: and
              Case 1:17-cr-00678-RDB Document 38 Filed 02/08/19 Page 2 of 9


        d.      Fourth, that the defendant knew of the sexually explicit nature of the material and
that the visual depictions were of actual minors engaged in that sexually cxplicit conduct.

The Government would further prove that the defendant          has conviction(s) related to abusive
sexual conduct involving a minor and/or the possession,        receipt and distribution or transportation
of child pornography.

                                                 Penalties

3.       The maximum penalties provided          by statute for the offense(s)   to which the Defendant       is
pleading guilty are as follows:

COUNT            STATUTE         MAND. MIN.         MAX                MAX            MAX FINE      SPECIAL.
                                 IMPRISON-        tMPRISON-       SUPERVISED                         ASSESS-
                                    MENT            MENT             REL.EASE                         MENT
    I         18 U.S.c. S       10 years         20 years        life                 $250,000      $100
              2252A(a)(5)(B)                                                                        plus
              and (b)(2)                                                                            $50001

         a.     Prison:     If the Court orders a term of imprisonment,    the Bureau of Prisons has sole
discretion to designate    the institution at which it will be served.

        b.       Supervised Release: If the Court orders a term of supervised          release, and the
Defendant violates the conditions of supervised release, the Court may order            the Defendant
returned to custody to serve a term of imprisonment up to the entire original          term of'supervised
release if permitted by statute, followed by an additional tenn of supervised          release.

         c.        Restitution: The Court may order the Defendant       to pay restitution   pursuant   to 18
U.S.c.   SS   3663, 3663A, and 3664 and 2259.

        d.       Payment: If'a line or restitution is imposed, it shall be payable immediately,
unless the Coul1 orders otherwise under 18 U.S.c. S 3572(d). The Defendant may be required to
pay interest if the fine is not paid when due.

        e.       Forfeiture: The Court may enter an order of forfeiture of assets directly traceable
to the offense, substitute assets, and/or a money judgment equal to the value of the property
subject to forfeiture.

        e.      Collection of Debts: If the Court imposes a fine or restitution, this Office's
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (I) the full amount of' the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment: and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant

J. The must pay a $5,000 special assessment        pursuant to 18 U.S.c.    S 3014,    absent a finding of'
an inability to pay by the Court.

                                                     2
          Case 1:17-cr-00678-RDB Document 38 Filed 02/08/19 Page 3 of 9


agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Oftice to obtain a credit rep0l1 in order to evaluate the Defendant's ability to pay,
and to request and review the Defendant's federal and state income tax returns, The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Oftice,

                                          Waiver of Rights

4.      The Defendant understands that by entering into this Agreement. the Defendant
surrenders certain rights as outlined below:

        a,      If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by ajudge, without a jury, if the Defendant, this Office, and the
Court all agreed.

        b.      If the Defendant elected ajury trial, the jury would be composed oftwclve
individuals selected from the community. Counsel and the Defendant would have the
opportunity to challenge prospective jurors who demonstrated bias or who were otherwise
unqualified, and would have the opportunity to strike a certain number of jurors peremptorily.
All twelve jurors would have to agree unanimously before the Defendant could be found guilty
of any count. The jury would be instructed that the Defendant was presumed to be innocent. and
that presumption could be overcome only by proof beyond a reasonable doubt.

        c.      If the Defendant went to trial, the government would have the burden of proving
the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the government's witnesses. The Defendant would not have to
present any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend,

       d.      The Defendant would have the right to testify in the Defendant's own detCnse if
the Defendant so chose, and the Defendant would have the right to refuse to testify. Tfthe
Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant's decision not to tcstify.

         e.     Tfthe Defendant were found guilty after a trial, the Dcfendant would have the
right to appeal the verdict and the Court's pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict
and the Court's decisions.

        f.      By pleading guilty, the Defendant will be giving up all of these rights, except the
right, under the limited circumstances set forth in the "Waiver of Appeal" paragraph below, to
appeal the sentence. By pleading guilty, the Defendant understands that the Defendant may have
to answer the Court's questions both about the rights being given up and about the facts of the

                                                  3
          Case 1:17-cr-00678-RDB Document 38 Filed 02/08/19 Page 4 of 9

case. Any statements that the Defendant makes during such a hearing would not be admissible
against the Defendant during a trial except in a criminal proceeding for perj ury or false
statement.

        g.      If the Court accepts the Defendant"s plea of guilty, the Defendant will be giving
up the right to file and have the Court rule on pretrial motions, and there will be no further trial
or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

        h.       By pleading guilty, the Defendant will also be giving up eertain valuable eivil
rights and may be subject to deportation or other loss of immigration status. including possible
denatural ization.

                              Advisorv Sentencing Guidelines Applv

5.       The Defendant understands that the Court will determine a sentencing guidelines range
for this case (hcnceforth the "advisory guidelines range") pursuant to the Sentencing Reform Act
of 1984 at 18 U.S.C. S 3551-3742 (excepting 18 U.S.C. S 3553(b)(1) and 3742(e)) and 28 U.S.c.
SS 991 through 998. The Defendant further understands that the Court will impose a sentence
pursuant to the Sentencing Reform Act. as excised. and must take into account the advisory
guidelines rangc in establishing a reasonable sentence.

                           f'actual and Advisory Guidelines Stipulation

6.      a.      This Office and the Defendant stipulate and agree to the Statement of f'acts set
forth in Attachment A, which is incorporated by reference herein. This Office and thc Defendant
further agree that the applicable base offense level is a level is eighteen (18) pursuant to U.S.S.G.
S 2G2.2(a)( I);
        b.     Pursuant to U.S.S.G. S 2G2.2(b)(2), there is a two (2) level increase because the
depictions involved prepubescent minors or minors under the age of twelve (12). (Subtotal:
20).

        c.     Pursuant to U.S.S.G. S 2G2.2(b)(6). there is a two (2) level increase because the
offense involved the use ofa computer. (Subtotal: 22).

       d.      Pursuant to U.S.S.G. S 2G2.2(b)(7), there is a two (2) level increase because of
the number of images (videos) possessed. (Subtotal: 24).

        e.     This Oftice does not oppose a two-level reduction in the Defendant's adjusted
offense level pursuant to U.S.S.G. S 3E I.I (a), based upon the Defendant's apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant's criminal
conduct. This Office agrees to make a motion pursuant to U.S.S.G. S 3E 1.1(b) for an additional
one-level decrease in recognition of the Defendant's acceptance of personal responsibility for the
Defendant's conduct. This Office may oppose any adjustment for acceptance of responsibility
under U.S.S.G. S 3EI.I(a) and may decline to make a motion pursuant to U.S.S.G. S 3El.l(b). if
the Defendant: (i) fails to admit each and every item in the factual stipulation; (ii) denies
involvement in the offense; (iii) gives conflicting statements about the Defendant's involvement

                                                  4
            Case 1:17-cr-00678-RDB Document 38 Filed 02/08/19 Page 5 of 9


in the otTense: (iv) is untruthful with the Court. this Office. or the United States Probation Office:
(v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in any criminal
conduct between the date of this Agreement and the date of sentencing; (vii) attempts to
withdraw the plea of guilty; or (viii) violates this Agreement in any way.

       g.      Accordingly. the final adjusted ofTense level is 2 I.

7.      There is no agreement as to the Defendant's criminal history and the Defendant
understands that the Defendant's criminal history could alter the Defendant's offense level.
Specifically. the Defendant understands that the Defendant's criminal history could alter the linal
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattern of criminal conduct trom which the Defendant derived a substantial portion of
the Defendant's income. If the Defendant has a prior conviction relating to sexual abuse ofa
minor and/or child pornography. it may implicate the mandatory minimum sentence terms of 18
U.S.C. !i 2252A(b)(2).

8.       Other than as set forth above. no other offense characteristics. sentencing guidelines
factors. potential departures or adjustments set forth in the United States Sentencing Guidelincs
are in dispute or will be raised in calculating the advisory guidelines range.

                                      Rule II (c)(I)(C)    Plea

9.        The parties stipulate and agree pursuant to Federal Rule of Criminal Procedure
 II (c)(1 )(C) that a sentence of 156 months of imprisonment, to be served concurrently with
lll1Y sentence imposed by the Circuit Court for Baltimore City in case number 113092008
iviolation of probation I and twenty-live (25) years of supervised release, is the appropriate
disposition of this case taking into consideration the nature and circumstances of the offense. thc
Defendant's criminal history. and all of the other factors set forth in 18 U.S.c. !i 3553(a). This
Agreement does not affect the Court's discretion to impose any lawful term of supervised release
or fine or to set any lawful conditions of probation or supervised release. In the event that the
Court rcjeets this Agreemcnt, except under the circumstances noted below, either party may elect
to declare the Agreement null and void. Should the Defendant so elect. the Defendant will be
afforded the opportunity to withdraw his plea pursuant to the provisions of Federal Rule of
Criminal Procedure Il(c)(5). The parties agree that if the Court finds that the Defendant
engaged in obstructive or unlawful behavior and/or failed to acknowledge personal responsibility
as set forth herein. neither the Court nor the Government will be bound by the specific sentence
contained in this Agreement. and the Defendant will not be able to withdraw his plea.

                                          Waiver of Appeal

10.   In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive thcir rights to appeal as follows:

        a.      The Defendant knowingly waives all right. pursuant to 28 U.S.c.      *
                                                                                     1291 or any
other statute or constitutional provision, to appeal the Defendant's conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant's conviction on the



                                                  5
          Case 1:17-cr-00678-RDB Document 38 Filed 02/08/19 Page 6 of 9


ground that the statute(s) to which the Defendant is pleading guilty is unconstitutional. or on the
ground that the admitted conduct does not fall within the scope of the statute(s).

         b.     The Defendant and this Office knowingly and expressly waive all rights conferred
by 18 U.S.C. S 3742 to appeal whatever sentence is imposed (including any term of
imprisonment, fine, term of supervised release, or order of restitution) for any reason (including
the establishment of the advisory sentencing guidelines range, the determination of the
Defendant's criminal history, the weighing of the sentencing factors, and any constitutional
challenges to the calculation and imposition of any term of imprisonment. fine, order of
forfeiture. order of restitution. and term or condition of supervised release), except as follows:

               (i)   The Defendant reserves the right to appeal any sentence that exceeds the
statutory maximum; and

               (ii)    This Office reserves the right to appeal any sentence below a statutory
minimum; and

        c.       The Defendant waives any and all rights under the Freedom of Information Act
relating to the investigation and proseeution of the above-captioned matter and agrees not to tile
any request for documents from this Office or any investigating agency.

                                              Forfeiture

II.     a.      The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant's sentence, and that the Order of Forfeiture may include assets directly
traceable to the offense(s), substitute assets. and/or a money judgment equal to the value of the
property derived from. or otherwise involved in, the offenses.

        b.       Speeitlcally. but without limitation on the government's right to forfeit all
property subjeet to forfeiture as permitted by law, the Defendant agrees to forfeit to the United
States all of the Defendant's right, title, and interest in the following items that the Defendant
agrees eonstitute money. property. and/or assets derived from or obtained by the Defendant as a
result of, or used to facilitate the commission of. the Defendant's illegal activities: LG cell
phone. model LGMS330, sin: 608VTDN640362 (made in Vietnam).

        c.       The Defendant agrees to consent to the entry of orders of forfeiture for the
property described in the two above subparagraphs and waives the requirements of Federal Rules
of Criminal Procedure 11(b)(1 )(l), 32.2 and 43(a) regarding notice of the forfeiture in the
charging instrument, advice regarding the forfeiture at the change-of-plea hearing. announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment.

          d.      The Defendant agrees to assist fully in the forfeiture of the above property. The
Defendant agrees to disclose all assets and sources of income, to consent to all requests for
access to information related to assets and income. and to take all steps necessary to pass clear
title to the forfeited assets to the United States, including executing all documents necessary to
transfer such title. assisting in bringing any assets located outside of the United States within the



                                                  6
          Case 1:17-cr-00678-RDB Document 38 Filed 02/08/19 Page 7 of 9


jurisdiction of the United States, and taking whatever steps are necessary to ensure that assets
subject to forfeiture are made available for forfeiture.

         e.     The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable.
statutory. or administrative grounds brought by any means, including through direct appeal.
habeas corpus petition, or civil complaint. The Defendant will not challenge or seek review of
any civil or administrative forfeiture of any property subject to forfeiture under this Agreement.
and will not assist any third pal1y with any challenge or review or any petition for remission of
forfeiture.

                       Defendant's Conduct Prior to Sentencing and Breach

 12.     a.      Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. S 3C l.l; will not violate any
federal, state, or local law; will acknowledge guilt to the probation officer and the Court: will be
truthful in any statement to the Court. this Office. law enforcement agents. and probation
officers; will cooperate in the preparation of the presentence rcport; and will not move to
withdraw from the plea of guilty or from this Agrcement.

         b.      II'the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement. and the Court finds a violation by a preponderance of the evidence.
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Oflice may
make sentencing arguments and recommendations different from those set out in this Agreement.
even if the Agreement was reached pursuant to Rule I I(c)(l )(C): and (iii) in any criminal or civil
proceeding. this Office will be free to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant, ineluding
statements, information, and materials provided pursuant to this Agreement, and statements
made during proeeedings before the Court pursuant to Rule II of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this
Agreement will not permit the Defendant to withdraw the guifty plea. The Defendant
acknowledges that the Defendant may not withdraw the Defendant's guilty plea--even ifmade
pursuant to Rule 11(c)( I)(C)-if the Court finds that the Defendant breached the Agreement. In
that event. neither the Court nor the Government will be bound by the specific sentence or
sentencing range agreed and stipulated to herein pursuant to Rule I I(c)( I)(C).

                                         Entire Agreement

13.      This letter. together with the Sealed Supplement, constitutes the complete plea agrecment
in this case. This letter, together with the Sealed Supplement. supersedes any prior
understandings. promises, or conditions between this Office and the Defendant. There arc no
other agreements. promises, undertakings. or understandings between the Defendant and this
Oflice other than those set forth in this letter and the Sealed Supplement. No changes to this
Agreement will be effcctive unless in writing. signed by all parties and approved by the Court.

        If the Defcndant fully accepts each and every term and condition of this Agreement.
plcase sign and have the Defendant sign the original and return it to me promptly.

                                                  7
         Case 1:17-cr-00678-RDB Document 38 Filed 02/08/19 Page 8 of 9

                                            Very truly yours,




                                      By:




        [ have read this Agreement, including the Sealed Supplement, and carefully reviewed
every part of it with my attorney. [understand it and [ voluntarily agree to it. Specifically. I
have reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not
wish to change any part of it. I am completely satisfied with the representation of my attorney.



                                             We dlSa: :->
                                            Brian Steven Donofrio


        I am the Defendant's attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant's decision to



                                                                    _.
enter into this Agreement is an informed and voluntary one.


                                               ~
                                            Michael D. Montemarano, Esq.




                                               8
             Case 1:17-cr-00678-RDB Document 38 Filed 02/08/19 Page 9 of 9

                                                                                                                           ~             ,'~)c:.
                                                                                                                                           "
                                                                                                                           -             ::'~'(..I"}
                                                                                                                           ....0          ..'-,
                                                                                                                            -:'"\         -.; 'C.J
                            ATTACHMENT                A - STIPULATION          OF FACTS
                                                                                                             :..- g ..--;-1\
          The undersigned parties stipu/alC and agree that if this case had proceeded /0 trial, ,hisI Office
                                                                                                          __ wouldYJal'e--
                                                                                                                  VJ                             :--\•';,
proven the/allowing/acts  beyond-a reasonable doubt. The undersigned parties also stipulate and agt:ee thalthe                                     .-',0
following/acts do not encompass all of the evidence fha/would have been presented had this mdl1er p"(oEeedcJ$)
   . I                                                                                               \     (. -T,                                 C
                                                                                                                                                        2
 rw .
 I                                                                                                    Cl
                                                                                                                    -
                                                                                                              ;_.--;~,              N           ,-....
                                                                                                                                               .:

                                                                                                      ~       :..,....~\            .0           ;..~

                                                                                                       --J                                       _
                                                                                                                                                    A-

       Brian Steven DONOFRIO, ("DONOFRIO"), age 40. currently is in custody,in Baltim~re                                                            ,:;;
City. Prior to June 14,2017, DONOFRIO lived in non-permanent residences in the area of
Baltimore County northeast of Baltimore, MD. He was homeless and unemployed.

        In late May and June, 2017, DONOFRIO was the target of an investigation by Baltimore
County Police (BCPD) for a crime unrelated to the instant offense. DONOFRIO was arrested on
or about June 14,2017, and was in custody for the other crimc. The detective investigating that
crimc obtained DONOFRIO's cell phonc from the defendant's mother to whom DONOFRIO
had given thc phone upon being arrested. That detective was examining the phone pursuant to a
warrant. searching for evidence of the other crimc, when he observed what hc believed to be
child pornography, including one tile titled 149555 I I94486.jpg. The imagc file depicts a nude
prcpubescent female lying on what appears to bc a bed. The child, who appears no older than 8
years. is holding her legs back over her hcad. exposing her vaginal and buttock area. What
appears to be the hand of an adult male is pushing on the child's right leg near her buttock. and
seems to be spreading her vaginal area. The child's vagina and anus are visible and appear to be
the focus of the image.

         Law enforcement officers obtained a second warrant to search the defendant's mobile
phone for child pornography. The subsequcnt examination resultcd in the discovery of
approximately 25 images of child pornography. In 2008, DONOFRIO was convicted in
Baltimore County for possession of child pornography and in 2013, DONOFRIO was convictcd
of a 3'd Degree sex offense in Baltimore City. The defcndant was awarc that hc possessed
sexually explicit images of children on his cell phone. The cell phonc was manufactured outside
the United States and the DONOFRIO's possession of the imagcs was in and affecting interstate
and foreign commercc.

         SO STIPULATED:


                                                         P. Michael Cunningham
                                                         Assistant Unitcd States

                                                          ()~----w--
                                                         Brian Steven Donofrio

                                                         De~~\

                              f'vIICltABi-     2>,      -Amite" R. Sz~hl",Esq.
                              11. _./         'A'        Counsel for Dcfendant
                              ( •• """7C:/It,...- ~
